DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 57-60 and 62-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tepermeister (US 4,974,628).
Regarding claims 57 and 64, Tepermeister teaches the method steps including a body (fig. 2) including a first surface having a first recess (receiving valve 16), a second surface having a second recess (receiving valve 18); a first subassembly 16 inserted into the first recess, a second subassembly 18 at least partially inserted into the second recess; the first subassembly including a first plug 78 forming a one-way valve in combination with a first valve seat 80; the second subassembly 18 including a second plug 50 forming a one-way valve in combination with a second valve seat 52; removing one of the first subassembly and second subassembly from the body independently of the other of the first subassembly and second subassembly; replacing a part of the removed first subassembly or second subassembly; and reattaching the removed first subassembly or second subassembly that includes the replacement part (see col. 4, lines 61-64 and col 5, lines 4-7; entire cartridge can be replaced or single elements such as the filter can be replaced); a third assembly (piston 10; fig. 1).
Regarding claims 58-60, 62-63 and 65-70, Tepermeister teaches wherein the first recess (nearest valve assembly 18; fig. 2) is fluidly connected to the second recess (nearest valve assembly 16) by a connecting channel (fluid passage from valve 16, to aperture 14, then to valve 18) such that the first recess, second recess and connecting channel form an aperture extending through the body (main body housing first, second and third assembly; fig. 2) from the first outer surface to the opposite second outer surface; (claims 59, 60, and 62) wherein replacing the part of the removed first subassembly includes replacing one or more of a first biasing element retainer, a first biasing element, a first plug, a first deformable material, a first valve seat, and a first subassembly gland of the first subassembly (replacement of the filter element 76 or the entire cartridge; col. 5, lines 1-6); wherein the part of the removed first subassembly 18 or second subassembly 16 is replaced while the other of the first subassembly 18 and second subassembly 16 remains inserted into the first recess or second recess respectively; (claims 63, 65-70) wherein removing one of the first subassembly and the second subassembly includes unthreading the first subassembly from interior threading of the first recess of the body or unthreading the second subassembly from interior threading of the second recess of the body (both first 18 and second 16 subassembly have external threads that mate with the internal threads of the body); wherein removing one of the first subassembly and the second subassembly (or third assembly) includes unthreading one of the first subassembly, second subassembly or third subassembly from an inner surface of a recess of the body; reattaching on of the subassemblies include threading one of the subassemblies to an inner surface of the body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepermeister (US 4,974,628), as applied to claims 57-60 and 62-70 above.
Tepermeister is silent to the method step of identifying the part to be replaced prior to removing one of the first or second subassembly. 
However, Tepermeister teaches that a filter in the inlet valve is can be used, but when it is, it results in decrease in flow (col. 5, lines 7-9).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in Tepermeister the method step including identifying the part to be replaced (such as a user identifying a decrease in the flow rate when the filter is installed in the subassembly), to ensure the assembly is functioning properly.
Claim(s) 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepermeister (US 4,974,628), as applied to claims 57-60 and 62-70 above, in view of Major (4,387,736).
Tepermeister teaches essentially all claimed elements, but fails to disclose the method step including removing the third subassembly from the body independent of the first and second subassembly; wherein replacing a part of the third subassembly includes replacing one or more of a piston, a piston housing and a coupling of the second assembly.
Major teaches the method step of removing the third subassembly 76, 90, 92 (fig. 1) from the body 12 independent of the first 46 (fig. 3) and second subassembly 16; wherein replacing a part of the third subassembly (such as the biasing member) includes replacing one or more of a piston, a piston housing and a coupling of the second assembly (col. 2, lines 9-11).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in Tepermeister the method step including removing the third subassembly and replacing a part of the third assembly.
Although Tepermeister is silent to the method step including replacing the piston, piston housing and a coupling of the second assembly; the combination of Tepermeister and Major teach that it would be an obvious step to identify and replace faulty parts of the assembly, including the piston itself, to improve pump efficiency.

Allowable Subject Matter
Claims 72-76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Tepermeister fails to disclose a method step including removing the third subassembly  by unthreading a coupling of the third subassembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fulkerson et al. (US Pg-pub 20140261739) teaches a first and second check valve sub-assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P. MACADE NICHOLS/Primary Examiner, Art Unit 3753